Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search SMART et al. (US 20150355088 A1) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “collector optics underneath the platen and configured to capture scattered light scattered by the sample; and an optical absorber above the platen, configured to be in contact with the sample, configured to absorb transmitted light transmitted through the sample, and configured to redirect reflected light reflected from an interface between the sample and a bottom surface of the absorber away from the collector optics” along with all other limitations of the claim. 
As to claim 19, the prior arts alone or in combination fail to disclose the claimed limitations such as, “capturing via collector optics underneath the platen scattered light scattered by the sample; contacting the sample with an optical absorber above the platen; absorbing via the absorber transmitted light transmitted through the sample; and redirecting via the absorber reflected light reflected from an interface between the sample and a bottom surface of the absorber away from the collector optics” along with all other limitations of the claim. 

SMART et al. only teaches: FIG. 2 is a diagram of a DLS/DDLS colloid analyzer system. An Optics Module 201 may contain various optical components that may include but not be limited to, coherent light source, detector, lenses, detectors, apertures, shutter, mirrors, and polarizing components, and a container for the colloidal sample or specimen. A Coherent Light Source Module 203, within the Optics Module 201, produces coherent light with suitable geometrical properties and brings it to the Sample Module 205…¶0025; Scattered light 213 from the specimen enters the Detector Module 207, whose function is to transmit to the detector light scattered from a well defined region of the specimen contained in the Detector Module 207…¶0027.
Claims 2-18 and 20 are allowable due to their dependencies. 
The closest references, SMART et al. and Wach et al. (US 2001/0012429 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886